DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitations in claim 11 and 18 of “the center, left and right tassels of the near gate do not interfere with the direction or speed of the golf ball when it hits any of the center, left and right tassels of the near gate; and the center, left and right tassels of the far gate do not interfere with the direction or speed of the golf ball when it hits any of the center, left and right tassels of the far gate” is indefinite because it is unclear how a ball striking an object is not affected by the object (i.e. speed and/or direction). It is noted that a ball hitting an object will inherently have a change in speed and/or direction. Applicant is claiming a ball that strikes a rotatable object (where the object is initially at rest), where the ball is not affected by the object the ball strikes. This is indefinite because a ball hitting an object will inherently have a change in speed and/or direction.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (2869875) in view of Lee (20180015356).

 	Regarding claim 1, Stevens (Figures 1-3) teaches a golf putting practice apparatus configured to indicate a desired putting path and a desired putting target for a golf ball putted by a user from a ball striking location, the apparatus comprising: a near gate (Fig. 1, Part No. 1) that includes a crossbeam (Col. 1, Lines 46-50); and a far gate (Fig. 1, Part No. 2) that includes a crossbeam; wherein the near gate (1) is located a first distance from the ball striking location; and wherein the far gate (2) is located a second distance from the ball striking location; and the second distance is greater than the first distance.  
 	It is noted that the prior art of Stevens is fully capable of performing the claim recitation of “the near gate is located a first distance from the ball striking location; and wherein the far gate is located a second distance from the ball striking location; and the second distance is greater than the first distance” as the recited limitation is directed to placement of a ball relative to the first and second gates by a user.
 	Stevens does not teach a near gate that includes a center tassel, a left tassel and a right tassel, where the center, left and right tassels of the near gate hang from the crossbeam of the near gate; and a far gate that includes a center tassel, a left tassel and a right tassel, where the center, left and right tassels of the far gate hang from the crossbeam of the far gate; wherein the center tassel of the near gate indicates a centerline of the desired putting path; and wherein the center tassel of the far gate indicates a center of the desired putting target; and the second distance is greater than the first distance.
 	Lee (Figures 1-17) teaches a near gate (Fig. 3, Part No. 300) that includes a center tassel (Fig. 3, Part No. 320) (Para. 0051), a left tassel (315a) and a right tassel (315b), where the center, left and right tassels of the near gate hang from the crossbeam of the near gate (See fig. 3); and a far gate (See fig. 8) (Para. 0059) that includes a center tassel, a left tassel and a right tassel (Para. 0059) (See fig. 8), where the center, left and right tassels of the far gate hang from the crossbeam of the far gate (Para. 0059); wherein the center tassel of the near gate indicates a centerline of the desired putting path; and wherein the center tassel of the far gate indicates a center of the desired putting target (Para. 0051, 0059, 0069).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Stevens with a near gate that includes a center tassel, a left tassel and a right tassel, where the center, left and right tassels of the near gate hang from the crossbeam of the near gate as taught by Lee as a means of providing a golf putting practice apparatus with a means for detecting deviation of a ball from a path (Lee: Para. 0051, 0059, 0069).


	Regarding claim 2, the modified Stevens (Figures 1-3) teaches the near gate further comprises a left pillar and a right pillar connected by the crossbeam of the near gate (See fig. 1); and the far gate further comprises a left pillar and a right pillar connected by the crossbeam of the far gate (See fig. 1).
 	The modified Stevens does not teach the left and right pillars of the near gate hold the crossbeam of the near gate high enough such that the center, left and right tassels of the near gate do not touch ground, and the golf ball rolls under the crossbeam of the near gate without touching the crossbeam of the near gate; and wherein the left and right pillars of the far gate hold the crossbeam of the far gate high enough such that the center, left and right tassels of the far gate do not touch ground, and the golf ball rolls under the crossbeam of the far gate without touching the crossbeam of the far gate.  
	Lee (Figures 1-17) teaches the left and right pillars of the near gate (Fig. 3, Part No. 300) hold the crossbeam of the near gate high enough such that the center (320), left (315a) and right tassels (315b) of the near gate do not touch ground, and the golf ball rolls under the crossbeam of the near gate without touching the crossbeam of the near gate (See Fig. 3); and wherein the left and right pillars of the far gate (See fig. 8) hold the crossbeam of the far gate high enough such that the center, left and right tassels of the far gate do not touch ground, and the golf ball rolls under the crossbeam of the far gate without touching the crossbeam of the far gate (See fig. 8) (Para. 0051, 0059, 0069).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Stevens with the left and right pillars of the near gate hold the crossbeam of the near gate high enough such that the center, left and right tassels of the near gate do not touch ground as taught by Lee as a means of providing a golf putting practice apparatus with a an elevated support structure that is elevated so that tassels aid in detecting deviation of a ball from a path (Lee: Para. 0051, 0059, 0069).


	Regarding claim 3, the modified Stevens (Figures 1-3) teaches the near gate further comprises a left pillar and a right pillar connected by the crossbeam of the near gate (See fig. 1); and the far gate further comprises a left pillar and a right pillar connected by the crossbeam of the far gate (See fig. 1).
 	The modified Stevens does not teach the near gate further comprises a left foot and a right foot, where the left foot is connected to a base of the left pillar of the near gate, and the right foot is connected to a base of the right pillar of the near gate; and the far gate further comprises a left foot and a right foot, where the left foot is connected to a base of the left pillar of the far gate, and the right foot is connected to a base of the right pillar of the far gate.  
	Lee (Figures 1-17) teaches the near gate further comprises a left foot and a right foot (See Fig. 1), where the left foot is connected to a base of the left pillar of the near gate, and the right foot is connected to a base of the right pillar of the near gate; and the far gate further comprises a left foot and a right foot (See Fig. 8), where the left foot is connected to a base of the left pillar of the far gate, and the right foot is connected to a base of the right pillar of the far gate.
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Stevens with the near gate further comprises a left foot and a right foot as taught by Lee as a means of adding more stability for the structure to make sure it stays in an upright position (Lee: Fig. 1, 3, 8).


	Regarding claim 4, the modified Stevens (Figures 1-3) teaches the crossbeam of the far gate (2) includes a central portion that is visibly distinguishable from the rest of the crossbeam of the far gate and the width of the central portion of the crossbeam of the far gate is equal to the width of a regulation hole on a golf putting green (Col. 1, Lines 46-51).  


	Regarding claim 5, the modified Stevens (Figures 1-3) teaches a golf putting practice apparatus comprising: a near gate (Fig. 1, Part No. 1) that includes a crossbeam (Col. 1, Lines 46-50); and a far gate (Fig. 1, Part No. 2) that includes a crossbeam.
 	The modified Stevens does not teach the left and right tassels of the near gate are separated by a near separation distance, and the left and right tassels of the near gate are centered around the center tassel of the near gate; and wherein the left and right tassels of the far gate are separated by a far separation distance, and the left and right tassels of the far gate are centered around the center tassel of the far gate.  
	Lee (Figures 1-17) teaches the left (315a) and right (315b) tassels of the near gate (Fig. 3, Part No. 300) are separated by a near separation distance, and the left and right tassels of the near gate are centered around the center tassel (320) of the near gate; and wherein the left and right tassels of the far gate (See fig. 8) are separated by a far separation distance, and the left and right tassels of the far gate are centered around the center tassel of the far gate (See fig. 8) (Para. 0051, 0059, 0069).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Stevens with the left and right tassels of the near gate are separated by a near separation distance, and the left and right tassels of the near gate are centered around the center tassel of the near gate as taught by Lee as a means of providing a golf putting practice apparatus with a means for detecting deviation of a ball from a path (Lee: Para. 0051, 0059, 0069).


	Regarding claim 6, the modified Stevens (Figures 1-3) teaches a golf putting practice apparatus comprising: a near gate (Fig. 1, Part No. 1) that includes a crossbeam (Col. 1, Lines 46-50); and a far gate (Fig. 1, Part No. 2) that includes a crossbeam.
 	The modified Stevens does not teach the left and right tassels of the near gate are long enough to touch the golf ball as it rolls under one of the left and right tassels of the near gate.
	Lee (Figures 1-17) teaches the left (315a) and right (315b) tassels of the near gate are long enough to touch the golf ball as it rolls under one of the left and right tassels of the near gate (Para. 0051, 0069).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Stevens with the left and right tassels of the near gate are long enough to touch the golf ball as it rolls under one of the left and right tassels of the near gate as taught by Lee as a means of providing a golf putting practice apparatus with a means for detecting deviation of a ball from a path (Lee: Para. 0051, 0059, 0069).

  
	Regarding claim 7, the modified Stevens (Figures 1-3) teaches a golf putting practice apparatus comprising: a near gate (Fig. 1, Part No. 1) that includes a crossbeam (Col. 1, Lines 46-50); and a far gate (Fig. 1, Part No. 2) that includes a crossbeam.
 	The modified Stevens does not teach the center tassel of the near gate is short enough to not touch the golf ball as it rolls under the center tassel of the near gate.  
	Lee (Figures 1-17) teaches the center tassel (320) of the near gate is short enough to not touch the golf ball as it rolls under the center tassel of the near gate (Para. 0051, 0069).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Stevens with the center tassel of the near gate is short enough to not touch the golf ball as it rolls under the center tassel of the near gate as taught by Lee as a means of providing a golf putting practice apparatus with a means for detecting deviation of a ball from a path (Lee: Para. 0051, 0059, 0069).


	Regarding claim 12, the modified Stevens (Figures 1-3) teaches a golf putting practice apparatus comprising: a near gate (Fig. 1, Part No. 1) that includes a crossbeam (Col. 1, Lines 46-50); and a far gate (Fig. 1, Part No. 2) that includes a crossbeam.
 	The modified Stevens does not teach the far separation distance between the left and right tassels of the far gate is equal to the diameter of a regulation hole on a golf putting green, and the near separation distance between the left and right tassels of the near gate is selected such that a golf ball that passes between the left and right tassels of the near gate will pass between the left and right tassels of the far gate.  
 	Lee (‘356) (Figures 1-17) teaches the far separation distance between the left and right tassels of the far gate (See fig. 8) (Para. 0037, 0059) is equal to the diameter of a regulation hole on a golf putting green, and the near separation distance between the left and right tassels of the near gate (Fig. 3, Part No. 300) is selected such that a golf ball that passes between the left and right tassels of the near gate will pass between the left and right tassels of the far gate (Para. 0037, 0051, 0059, 0069).
	It is noted that Lee (Para. 0037) discloses: “the distance between the detection members can be adjusted.” Lee (Para. 0059) also discloses: “the example embodiment shown in FIGS. 8A-D is a gate-like device that includes a center alignment guide and an adjustable-width opening allowing for a ball to pass through. The opening can be adjusted to be more or less challenging.”
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Stevens with the far separation distance between the left and right tassels of the far gate is equal to the diameter of a regulation hole on a golf putting green as taught by Lee (‘356) as a means of providing a golf putting practice apparatus with tassels having an adjustable width to make passing a ball through the apparatus more or less challenging  (Lee: Para. 0059, 0069).


	Regarding claim 13, the modified Stevens (Figures 1-3) teaches a first distance from the ball striking location to the near gate, and a second distance from the ball striking location to the far gate (though specific distance values are not disclosed), where the near and far gates are movable relative to each other.  
 	The modified Stevens does not teach the first distance from the ball striking location to the near gate is two feet, and the second distance from the ball striking location to the far gate is seven feet; and wherein the near separation distance between the left and right tassels of the near gate is 1.7 inches.
 	It is noted that the claim recitation of “the first distance from the ball striking location to the near gate is two feet, and the second distance from the ball striking location to the far gate is seven feet” is directed to the intended use of the claimed apparatus (i.e. a distance a user places a ball from the apparatus, and a distance a user places the near and far gate relative to each other) and does not structurally distinguish the claimed apparatus from the prior art of Stevens. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art to provide the modified Stevens with the first distance from the ball striking location to the near gate is two feet as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
	Lee (‘356) (Figures 1-17) teaches the near separation distance between the left and right tassels of the near gate is adjustable (Para. 0037, 0051, 0059, 0069).
	It is noted that Lee (Para. 0037) discloses: “the distance between the detection members can be adjusted.” Lee (Para. 0059) also discloses: “the example embodiment shown in FIGS. 8A-D is a gate-like device that includes a center alignment guide and an adjustable-width opening allowing for a ball to pass through. The opening can be adjusted to be more or less challenging.” Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art to provide the modified Stevens with the first distance from the ball striking location to the near gate is two feet as taught by Lee (‘356) as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).


	Regarding claim 15, Stevens (Figures 1-3) teaches a golf putting practice apparatus configured to indicate a desired putting path and a desired putting target for a golf ball putted by a user from a ball striking location, the apparatus comprising: a near gate (Fig. 1, Part No. 1) that includes a crossbeam, a left pillar and a right pillar; and the left and right pillars of the near gate are connected to the crossbeam of the near gate to hold the crossbeam of the near gate high enough such that the golf ball rolls under the crossbeam of the near gate without touching the crossbeam of the near gate; a far gate (Fig. 1, Part No. 2) that includes a crossbeam, a left pillar and a right pillar; and the left and right pillars of the far gate are connected to the crossbeam of the far gate to hold the crossbeam of the far gate high enough such that the golf ball rolls under the crossbeam of the far gate without touching the crossbeam of the far gate (See fig. 1) (Col. 1, Lines 46-50); wherein the near gate is located a first distance from the ball striking location; and wherein the far gate is located a second distance from the ball striking location; and the second distance is greater than the first distance.  
	It is noted that the prior art of Stevens is fully capable of performing the claim recitation of “the near gate is located a first distance from the ball striking location; and wherein the far gate is located a second distance from the ball striking location; and the second distance is greater than the first distance” as the recited limitation is directed to placement of a ball relative to the first and second gates by a user.
 	Stevens does not teach a near gate that includes a left tassel and a right tassel, where the left and right tassels of the near gate hang from the crossbeam of the near gate, and the left and right pillars of the near gate are connected to the crossbeam of the near gate to hold the crossbeam of the near gate high enough such that the left and right tassels of the near gate do not touch the ground; a far gate that includes a center tassel, a left tassel and a right tassel, where the center, left and right tassels of the far gate hang from the crossbeam of the far gate, and the left and right pillars of the far gate are connected to the crossbeam of the far gate to hold the crossbeam of the far gate high enough such that the center, left and right tassels of the far gate do not touch the ground; wherein the left and right tassels of the near gate indicate left and right edges of the desired putting path; and wherein the center tassel of the far gate indicates a center of the desired putting target.
	Lee (‘356) (Figures 1-17) teaches a near gate (Fig. 3, Part No. 300) that includes a left tassel (315a) and a right tassel (315b), where the left and right tassels of the near gate hang from the crossbeam of the near gate (See fig. 3), and the left and right pillars of the near gate are connected to the crossbeam of the near gate to hold the crossbeam of the near gate high enough such that the left and right tassels of the near gate do not touch the ground (See fig. 3); and a far gate (See fig. 8) (Para. 0059) that includes a center tassel, a left tassel and a right tassel (Para. 0059) (See fig. 8), where the center, left and right tassels of the far gate hang from the crossbeam of the far gate (Para. 0059) (See fig. 8), and the left and right pillars of the far gate are connected to the crossbeam of the far gate to hold the crossbeam of the far gate high enough such that the center, left and right tassels of the far gate do not touch the ground (Para. 0059) (See fig. 8); wherein the left and right tassels of the near gate indicate left and right edges of the desired putting path (Para. 0051); and wherein the center tassel of the far gate indicates a center of the desired putting target (See fig. 8) (Para. 0059).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Stevens with a near gate that includes a left tassel and a right tassel, where the left and right tassels of the near gate hang from the crossbeam of the near gate as taught by Lee (‘356) as a means of providing a golf putting practice apparatus with a means for detecting deviation of a ball from a path (Lee: Para. 0051, 0059, 0069).


	Regarding claim 16, the modified Stevens (Figures 1-3) teaches a golf putting practice apparatus comprising: a near gate (Fig. 1, Part No. 1) that includes a crossbeam, a left pillar and a right pillar; a far gate (Fig. 1, Part No. 2) that includes a crossbeam, a left pillar and a right pillar (Col. 1, Lines 46-50).  
	The modified Stevens does not teach the crossbeam of the far gate includes a central portion that is visibly distinguishable from the rest of the crossbeam of the far gate and the width of the central portion of the crossbeam of the far gate is equal to the width of a regulation hole on a golf putting green.  
	Lee (‘356) (Figures 1-17) teaches the crossbeam of the far gate includes a central portion that is visibly distinguishable from the rest of the crossbeam of the far gate (See fig. 8) (Para. 0059) and the width of the central portion of the crossbeam of the far gate is adjustable (See fig. 8) (Para. 0059).
	It is noted that Lee (Para. 0059) also discloses: “the example embodiment shown in FIGS. 8A-D is a gate-like device that includes a center alignment guide and an adjustable-width opening allowing for a ball to pass through. The opening can be adjusted to be more or less challenging.” It would have been obvious to one of ordinary skill in the art to provide Lee (‘356) with the width of the central portion of the crossbeam of the far gate is equal to the width of a regulation hole on a golf putting green as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Stevens with the width of the central portion of the crossbeam of the far gate is equal to the width of a regulation hole on a golf putting green as taught by Lee (‘356) as a means of providing a golf putting practice apparatus with tassels having an adjustable width to make passing a ball through the apparatus more or less challenging  (Lee (‘356): Para. 0059, 0069).

Claims 8-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens in view of Lee (‘356), further in view of Pirre (6602146).

	Regarding claim 8, the modified Stevens (Figures 1-3) teaches a golf putting practice apparatus comprising: a near gate (Fig. 1, Part No. 1) that includes a crossbeam (Col. 1, Lines 46-50); and a far gate (Fig. 1, Part No. 2) that includes a crossbeam.
 	The modified Stevens does not teach the left, right and center tassels of the far gate are long enough to touch the golf ball as it rolls under one of the left, right and center tassels of the far gate.  
 	Pirre (Figures 1-5) teaches the left (Fig. 2, Part No. 40), right (40) and center (40) tassels of the far gate are long enough to touch the golf ball as it rolls under one of the left, right and center tassels of the far gate (Col. 3, Lines 62-67 and Col. 4, Lines 1-10).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Stevens with the left, right and center tassels of the far gate are long enough to touch the golf ball as it rolls under one of the left, right and center tassels of the far gate as taught by Pirre as a means of providing a golf putting practice apparatus with tassels/levers that, when struck by a golf ball, rotates to indicate accuracy of a putt (Pirre: Col. 3, Lines 62-67 and Col. 4, Lines 1-10). 


	Regarding claim 9, the modified Stevens (Figures 1-3) teaches a golf putting practice apparatus comprising: a near gate (Fig. 1, Part No. 1) that includes a crossbeam (Col. 1, Lines 46-50); and a far gate (Fig. 1, Part No. 2) that includes a crossbeam.
 	The modified Stevens does not teach the left and right tassels of the near gate are long enough to touch the golf ball as it rolls under one of the left and right tassels of the near gate; and wherein the left, right and center tassels of the far gate are long enough to touch the golf ball as it rolls under one of the left, right and center tassels of the far gate.  
	Lee (Figures 1-17) teaches the left (315a) and right (315b) tassels of the near gate (Fig. 3, Part No. 300) are long enough to touch the golf ball as it rolls under one of the left and right tassels of the near gate (Para. 0051, 0069).
	Pirre (Figures 1-5) teaches the left (Fig. 2, Part No. 40), right (40) and center (40) tassels of the far gate are long enough to touch the golf ball as it rolls under one of the left, right and center tassels of the far gate (Col. 3, Lines 62-67 and Col. 4, Lines 1-10).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Stevens with the left and right tassels of the near gate are long enough to touch the golf ball as it rolls under one of the left and right tassels of the near gate as taught by Lee as a means of providing a golf putting practice apparatus with a means for detecting deviation of a ball from a path (Lee: Para. 0051, 0059, 0069), and to provide the modified Stevens with the left, right and center tassels of the far gate are long enough to touch the golf ball as it rolls under one of the left, right and center tassels of the far gate as taught by Pirre as a means of providing a golf putting practice apparatus with tassels/levers that, when struck by a golf ball, rotates to indicate accuracy of a putt (Pirre: Col. 3, Lines 62-67 and Col. 4, Lines 1-10). 


	Regarding claim 17, the modified Stevens (Figures 1-3) teaches a golf putting practice apparatus comprising: a near gate (Fig. 1, Part No. 1) that includes a crossbeam, a left pillar and a right pillar; a far gate (Fig. 1, Part No. 2) that includes a crossbeam, a left pillar and a right pillar (Col. 1, Lines 46-50).  
	The modified Stevens does not teach the left and right tassels of the near gate are long enough to touch the golf ball as it rolls under one of the left and right tassels of the near gate; and wherein the left, right and center tassels of the far gate are long enough to touch the golf ball as it rolls under one of the left, right and center tassels of the far gate.  
	Lee (‘356) (Figures 1-17) teaches the left (315a) and right (315b) tassels of the near gate are long enough to touch the golf ball as it rolls under one of the left and right tassels of the near gate (Para. 0051, 0069).
	Pirre (Figures 1-5) teaches the left (Fig. 2, Part No. 40), right (40) and center (40) tassels of the far gate are long enough to touch the golf ball as it rolls under one of the left, right and center tassels of the far gate (Col. 3, Lines 62-67 and Col. 4, Lines 1-10).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Stevens with the left and right tassels of the near gate are long enough to touch the golf ball as it rolls under one of the left and right tassels of the near gate as taught by Lee as a means of providing a golf putting practice apparatus with a means for detecting deviation of a ball from a path (Lee: Para. 0051, 0059, 0069), and to provide the modified Stevens with the left, right and center tassels of the far gate are long enough to touch the golf ball as it rolls under one of the left, right and center tassels of the far gate as taught by Pirre as a means of providing a golf putting practice apparatus with tassels/levers that, when struck by a golf ball, rotates to indicate accuracy of a putt (Pirre: Col. 3, Lines 62-67 and Col. 4, Lines 1-10).


	Regarding claim 18, the modified Stevens (Figures 1-3) teaches a golf putting practice apparatus comprising: a near gate (Fig. 1, Part No. 1) that includes a crossbeam, a left pillar and a right pillar; a far gate (Fig. 1, Part No. 2) that includes a crossbeam, a left pillar and a right pillar (Col. 1, Lines 46-50).  
	The modified Stevens does not teach the left and right tassels of the near gate swing freely from the crossbeam of the near gate such that the left and right tassels of the near gate do not interfere with the direction or speed of the golf ball when it hits any of the left and right tassels of the near gate; and wherein the center, left and right tassels of the far gate swing freely from the crossbeam of the far gate such that the center, left and right tassels of the far gate do not interfere with the direction or speed of the golf ball when it hits any of the center, left and right tassels of the far gate.  
	Lee (‘356) (Figures 1-17)  teaches the left and right tassels of the near gate (See fig. 3) swing freely from the crossbeam of the near gate such that the left and right tassels of the near gate do not interfere with the direction or speed of the golf ball when it hits any of the left and right tassels of the near gate (Para. 0038); and wherein the center, left and right tassels of the far gate (See fig. 8) swing freely from the crossbeam of the far gate such that the center, left and right tassels of the far gate do not interfere with the direction or speed of the golf ball when it hits any of the center, left and right tassels of the far gate (Para. 0038, 0051, 0059, 0069).
 	It is noted that the claim recitation of “the center, left and right tassels of the near gate do not interfere with the direction or speed of the golf ball when it hits any of the center, left and right tassels of the near gate; and the center, left and right tassels of the far gate do not interfere with the direction or speed of the golf ball when it hits any of the center, left and right tassels of the far gate” is being interpreted to mean that the tassels move when struck by a golf ball. It is noted that a ball hitting an object will inherently have a change in speed and/or direction. 
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Stevens the center, left and right tassels of the near gate do not interfere with the direction or speed of the golf ball when it hits any of the center, left and right tassels of the near gate as taught by Lee (‘356) as a means of providing a golf putting practice apparatus with a rotatable means for detecting deviation of a ball from a path (Lee: Para. 0051, 0059, 0069).


	Regarding claim 19, the modified Stevens (Figures 1-3) teaches a golf putting practice apparatus comprising: a near gate (Fig. 1, Part No. 1) that includes a crossbeam, a left pillar and a right pillar; a far gate (Fig. 1, Part No. 2) that includes a crossbeam, a left pillar and a right pillar (Col. 1, Lines 46-50).  
	The modified Stevens does not teach a far separation distance between the left and right tassels of the far gate is equal to the diameter of a regulation hole on a golf putting green, and a near separation distance between the left and right tassels of the near gate is selected such that a golf ball that passes between the left and right tassels of the near gate will pass between the left and right tassels of the far gate.  
	Lee (‘356) (Figures 1-17) teaches the far separation distance between the left and right tassels of the far gate (See fig. 8) (Para. 0037, 0059) is equal to the diameter of a regulation hole on a golf putting green, and the near separation distance between the left and right tassels of the near gate (Fig. 3, Part No. 300) is selected such that a golf ball that passes between the left and right tassels of the near gate will pass between the left and right tassels of the far gate (Para. 0037, 0051, 0059, 0069).
	It is noted that Lee (Para. 0037) discloses: “the distance between the detection members can be adjusted.” Lee (Para. 0059) also discloses: “the example embodiment shown in FIGS. 8A-D is a gate-like device that includes a center alignment guide and an adjustable-width opening allowing for a ball to pass through. The opening can be adjusted to be more or less challenging.”
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Stevens with the far separation distance between the left and right tassels of the far gate is equal to the diameter of a regulation hole on a golf putting green as taught by Lee (‘356) as a means of providing a golf putting practice apparatus with tassels having an adjustable width to make passing a ball through the apparatus more or less challenging  (Lee: Para. 0059, 0069).


	Regarding claim 20, the modified Stevens (Figures 1-3) teaches a first distance from the ball striking location to the near gate, and a second distance from the ball striking location to the far gate (though specific distance values are not disclosed), where the near and far gates are movable relative to each other.  
 	The modified Stevens does not teach the first distance from the ball striking location to the near gate is two feet, and the second distance from the ball striking location to the far gate is seven feet; and wherein the near separation distance between the left and right tassels of the near gate is 1.7 inches.
	It is noted that the claim recitation of “the first distance from the ball striking location to the near gate is two feet, and the second distance from the ball striking location to the far gate is seven feet” is directed to the intended use of the claimed apparatus (i.e. a distance a user places a ball from the apparatus, and a distance a user places the near and far gate relative to each other) and does not structurally distinguish the claimed apparatus from the prior art of Stevens. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art to provide the modified Stevens with the first distance from the ball striking location to the near gate is two feet as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
	Lee (‘356) (Figures 1-17) teaches the near separation distance between the left and right tassels of the near gate is adjustable (Para. 0037, 0051, 0059, 0069).
	It is noted that Lee (Para. 0037) discloses: “the distance between the detection members can be adjusted.” Lee (Para. 0059) also discloses: “the example embodiment shown in FIGS. 8A-D is a gate-like device that includes a center alignment guide and an adjustable-width opening allowing for a ball to pass through. The opening can be adjusted to be more or less challenging.” Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art to provide the modified Stevens with the first distance from the ball striking location to the near gate is two feet as taught by Lee (‘356) as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (2869875) in view of Lee (‘356) and Pirre, further in view of Lee (20140131950).

	Regarding claim 10, the modified Stevens (Figures 1-3) teaches a golf putting practice apparatus comprising: a near gate (Fig. 1, Part No. 1) that includes a crossbeam (Col. 1, Lines 46-50); and a far gate (Fig. 1, Part No. 2) that includes a crossbeam.
 	The modified Stevens does not teach the crossbeam of the near gate includes a center opening, a left opening and a right opening, where the center tassel of the near gate hangs from the center opening, the left tassel of the near gate hangs from the left opening, and the right tassel of the near gate hangs from the right opening of the crossbeam of the near gate; and wherein the crossbeam of the far gate includes a center opening, a left opening and a right opening, where the center tassel of the far gate hangs from the center opening, the left tassel of the far gate hangs from the left opening, and the right tassel of the far gate hangs from the right opening of the crossbeam of the far gate.  
 	Lee (‘950) (Figures 11-13) teaches the crossbeam of the near gate includes a center opening, a left opening and a right opening (Para. 0041; See fig. 11-13), where the center tassel of the near gate hangs from the center opening, the left tassel of the near gate hangs from the left opening, and the right tassel of the near gate hangs from the right opening of the crossbeam of the near gate (Para. 0041; See fig. 11-13); and wherein the crossbeam of the far gate includes a center opening, a left opening and a right opening (Para. 0041; See fig. 11-13), where the center tassel of the far gate hangs from the center opening, the left tassel of the far gate hangs from the left opening, and the right tassel of the far gate hangs from the right opening of the crossbeam of the far gate (Para. 0041; See fig. 11-13).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Stevens with the crossbeam of the near gate includes a center opening, a left opening and a right opening as taught by Lee (‘950) as a means of providing a target cross beam/bar with apertures that engage target tassels (Lee (‘950): Para. 0041; See fig. 11-13).


	Regarding claim 11, the modified Stevens (Figures 1-3) teaches a golf putting practice apparatus comprising: a near gate (Fig. 1, Part No. 1) that includes a crossbeam (Col. 1, Lines 46-50); and a far gate (Fig. 1, Part No. 2) that includes a crossbeam.
 	The modified Stevens does not teach the center, left and right tassels of the near gate swing freely in the center, left and right openings of the crossbeam of the near gate such that the center, left and right tassels of the near gate do not interfere with the direction or speed of the golf ball when it hits any of the center, left and right tassels of the near gate; and wherein the center, left and right tassels of the far gate swing freely in the center, left and right openings of the crossbeam of the far gate such that the center, left and right tassels of the far gate do not interfere with the direction or speed of the golf ball when it hits any of the center, left and right tassels of the far gate.  
 	Lee (‘950) (Figures 11-13) teaches the center, left and right tassels of the near gate swing freely in the center, left and right openings of the crossbeam of the near gate (Para. 0041; See fig. 11-13); and the center, left and right tassels of the far gate swing freely in the center, left and right openings of the crossbeam of the far gate (Para. 0041; See fig. 11-13).
 	Lee (‘356) (Figures 1-17)  teaches the center, left and right tassels of the near gate do not interfere with the direction or speed of the golf ball when it hits any of the center, left and right tassels of the near gate; and the center, left and right tassels of the far gate do not interfere with the direction or speed of the golf ball when it hits any of the center, left and right tassels of the far gate  (Para. 0051, 0059, 0069).
 	It is noted that the claim recitation of “the center, left and right tassels of the near gate do not interfere with the direction or speed of the golf ball when it hits any of the center, left and right tassels of the near gate; and the center, left and right tassels of the far gate do not interfere with the direction or speed of the golf ball when it hits any of the center, left and right tassels of the far gate” is being interpreted to mean that the tassels move when struck by a golf ball. It is noted that a ball hitting an object will inherently have a change in speed and/or direction. 
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Stevens with the center, left and right tassels of the near gate swing freely in the center, left and right openings of the crossbeam of the near gate by Lee (‘950) as a means of providing a target cross beam/bar with apertures that engage target tassels (Lee (‘950): Para. 0041; See fig. 11-13), and to provide the modified Stevens the center, left and right tassels of the near gate do not interfere with the direction or speed of the golf ball when it hits any of the center, left and right tassels of the near gate as taught by Lee (‘356) as a means of providing a golf putting practice apparatus with a rotatable means for detecting deviation of a ball from a path (Lee: Para. 0051, 0059, 0069).


	Regarding claim 14, the modified Stevens (Figures 1-3) teaches the crossbeam of the near gate includes a central portion that is visibly distinguishable from the rest of the crossbeam of the near gate (See Fig. 1); and wherein the crossbeam of the far gate includes a central portion that is visibly distinguishable from the rest of the crossbeam of the far gate (See fig. 1).  
 	The modified Stevens does not teach the center, left and right openings of the crossbeam of the near gate are located within the central portion of the near gate, the width of the central portion of the crossbeam of the far gate is equal to the width of a regulation hole on a golf putting green, the left and right openings of the crossbeam of the far gate are located at the left and right ends, respectively, of the central portion of the far gate.
	Lee (‘950) (Figures 11-13) teaches the center, left and right openings of the crossbeam of the near gate are located within the central portion of the near gate (Para. 0041; See fig. 11-13), and the left and right openings of the crossbeam of the far gate are located at the left and right ends, respectively, of the central portion of the far gate (Para. 0041; See fig. 11-13).
 	Lee (‘356) (Figures 1-17) teaches the width of the central portion of the crossbeam of the far gate is adjustable (See fig. 8) (Para. 0059, 0069).
	It is noted that Lee (‘356) (Para. 0037) discloses: “the distance between the detection members can be adjusted.” Lee (Para. 0059) also discloses: “the example embodiment shown in FIGS. 8A-D is a gate-like device that includes a center alignment guide and an adjustable-width opening allowing for a ball to pass through. The opening can be adjusted to be more or less challenging.” Lee (Para. 0069) also discloses: “while the above example embodiments relate to use in billiards, the disclosed devices and methods are not so limited and could be applied in other situations involving detecting deviation of a ball, such as, for example, golf.” Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art to provide Lee with the width of the central portion of the crossbeam of the far gate is equal to the width of a regulation hole on a golf putting green as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Stevens with the center, left and right openings of the crossbeam of the near gate are located within the central portion of the near gate as taught by Lee (‘950) as a means of providing a target cross beam/bar with apertures that engage target tassels (Lee (‘950): Para. 0041; See fig. 11-13), and to provide the modified Stevens with the width of the central portion of the crossbeam of the far gate is equal to the width of a regulation hole on a golf putting green as taught by Lee (‘356) as a means of providing a golf putting practice apparatus with tassels having an adjustable width to make passing a ball through the apparatus more or less challenging  (Lee (‘356): Para. 0059, 0069).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711